Name: Commission Regulation (EEC) No 3753/86, of 9 December 1986, revoking Regulation (EEC) No 3337/86 concerning the stopping of fishing for blue ling and ling by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 12. 86 Official Journal of the European Communities No L 348/39 COMMISSION REGULATION (EEC) No 3753/86 of 9 December 1986 revoking Regulation (EEC) No 3337/86 concerning the stopping of fishing for blue ling and ling by vessels flying die flag of France waters by vessels flying the flag of France or registered in France should therefore be permitted ; that consequently it is necessary to revoke Regulation (EEC) No 3337/86, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3337/86 (3) stopped fishing for blue ling and ling in Faroese waters by vessels flying the flag of France or registered in France as from 1 November 1986 ; Whereas Germany has transferred on 14 November 1986 to France 600 tonnes of blue ling and ling in Faroese waters ; that fishing for blue ling and ling in Faroese HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3337/86 is hereby revoked. &gt;Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1986. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission \ (') OJ No L 220, 29. 7. 1982, p. 1 . 0 OJ No L 361 , 31 . 12. 1985, p. 42. (3) OJ No L 306, 1 . 11 . 1986, p. 45.